                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      ANDREA WOOD,                                   Case No. 19-cv-04266-MMC
                                                       Plaintiff,                       ORDER DENYING PLAINTIFF'S
                                  8
                                                                                        MOTION FOR LEAVE TO FILE
                                                 v.                                     MOTION FOR RECONSIDERATION
                                  9

                                  10     COUNTY OF CONTRA COSTA, et al.,                Re: Dkt. No. 19
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          By order filed August 28, 2019, the Court denied plaintiff's motion for a preliminary

                                  14   injunction, whereby plaintiff had asserted that two state court orders were void, and,

                                  15   consequently, that an injunction should issue precluding their enforcement. The Court

                                  16   denied the motion for two reasons. First, the Court found it lacked authority to grant the

                                  17   requested preliminary injunction, as plaintiff was seeking preliminary relief not "'of the

                                  18   same character as that which may be finally granted'" (see Order, filed August 28, 2019,

                                  19   at 2:1-9) (quoting Pacific Radiation Oncology, LLC v. Queen's Medical Center, 810 F.3d

                                  20   631, 636 (9th Cir. 2015)), given plaintiff's express statement, in the operative complaint,

                                  21   that she does not seek an order "'overturning'" any state court order (see Order at 2:4-6)

                                  22   (quoting Amended Complaint ¶ 16)). Second, the Court found it lacked subject matter

                                  23   jurisdiction to grant the requested preliminary injunction, as, under the "'Rooker-Feldman

                                  24   doctrine,'" a federal district court lacks jurisdiction to review state court judgments. (See

                                  25   Order at 2:10-24) (quoting Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S.

                                  26   280, 283, 291-292 (2005).)

                                  27          The Court is now in receipt of a document titled "Reconsideration," filed by plaintiff

                                  28   on August 29, 2019, which document the Court construes as a motion for leave to file a
                                  1    motion for reconsideration. See Civil L.R. 7-9 (providing party seeking reconsideration of

                                  2    order entered before entry of final judgment must first seek leave to file motion for

                                  3    reconsideration). So construed, the motion will be denied.

                                  4           First, plaintiff fails to identify any cognizable basis for reconsideration. See Civil

                                  5    L.R. 7-9(b) (setting forth showing party must make to obtain leave to file motion for

                                  6    reconsideration). Next, even if such basis existed, the sole argument made by plaintiff on

                                  7    the merits pertains to the Rooker-Feldman doctrine, the second reason cited in the

                                  8    Court's order; plaintiff makes no argument as to why the first reason cited does not

                                  9    preclude the injunctive relief she seeks. Moreover, in asserting the requested injunction

                                  10   is not barred under the Rooker-Feldman doctrine, plaintiff relies exclusively on Rhoades

                                  11   v. Penfold, 694 F.2d 1043 (5th Cir. 1983), which, in turn, relied on an earlier case,

                                  12   Gresham Park Community Organization v. Howell, 652 F.2d 1227, 1236 (5th Cir. 1981),
Northern District of California
 United States District Court




                                  13   wherein the Fifth Circuit had held a federal district court has jurisdiction to entertain a

                                  14   request for "an injunction enjoining enforcement of a state court judgment," see Rhoades,

                                  15   694 F.2d at 1047 (citing Gresham Park, 652 F.2d at 1235-1236); Gresham Park,

                                  16   however, was issued prior to Feldman, and consequently, is no longer good law, see

                                  17   Wood v. Orange County, 715 F.2d 1543, 1546 (11th Cir. 1983) (acknowledging holding in

                                  18   Gresham Park was "shortlived," as it is inconsistent with "Supreme Court's intervening

                                  19   decision in [Feldman]").

                                  20          Accordingly, plaintiff's motion for leave to file a motion for reconsideration is

                                  21   hereby DENIED.

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: September 4, 2019
                                                                                                 MAXINE M. CHESNEY
                                  25                                                             United States District Judge
                                  26
                                  27

                                  28
                                                                                      2
